NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


JARMEEL EARL BENNETT,                         )
DOC #Y43030,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1163
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Jarmeel Earl Bennett, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and LUCAS, JJ., Concur.